
	
		I
		112th CONGRESS
		2d Session
		H. R. 3871
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Huizenga of
			 Michigan (for himself, Mr.
			 Bachus, and Mrs. Capito)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to
		  preserve privilege for information submitted to the Bureau of Consumer
		  Financial Protection.
	
	
		1.Short titleThis Act may be cited as the
			 Proprietary Information Protection Act of
			 2012.
		2.Disclosure to the
			 Bureau does not affect privilegeSection 1022(c)(6) of the Consumer Financial
			 Protection Act of 2010 (12 U.S.C. 5512(c)(6)) is amended—
			(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
			(2)by inserting after
			 subparagraph (A) the following:
				
					(B)Privileges Not
				Affected by Disclosure to the Bureau
						(i)In
				generalThe submission by any person of any information to the
				Bureau for any purpose in the course of any supervisory or regulatory process
				of the Bureau shall not be construed as waiving, destroying, or otherwise
				affecting any privilege such person may claim with respect to such information
				under Federal or State law as to any person or entity other than the
				Bureau.
						(ii)Rule of
				constructionNo provision of clause (i) may be construed as
				implying or establishing that—
							(I)any person waives
				any privilege applicable to information that is submitted or transferred under
				any circumstance to which clause (i) does not apply; or
							(II)any person would
				waive any privilege applicable to any information by submitting the information
				to the Bureau, but for this
				subparagraph.
							.
			
